—Judgment, *307Supreme Court, New York County (Renee White, J.), rendered August 29, 1994, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The court properly sentenced defendant as a second felony offender. Defendant’s prior New Jersey conviction, for possession of a controlled substance with intent to distribute within 1,000 feet of school property, was analogous to criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [1]), despite defendant’s claim that New Jersey’s definition of intent to "distribute” is broader than New York’s definition of intent to "sell” (see, People v Rexach, 220 AD2d 362, lv denied 87 NY2d 924). Further, under the circumstances, the court properly relied on the accusatory instrument, since the New Jersey statute (NJ Stat Annot § 2C:35-7) that defendant violated, renders criminal, not one act but several acts which, if committed in New York, would in some cases be felonies and in others would constitute only misdemeanors (see, People v Gonzalez, 61 NY2d 586). Concur—Murphy, P. J., Wallach, Rubin and Williams, JJ.